     Case 2:21-cv-01349-AB-AFM Document 10 Filed 03/10/21 Page 1 of 2 Page ID #:54




 1
     Joel E. Elkins (SBN 256020)
     jelkins@weisslawllp.com
 2   WEISSLAW LLP
 3   9100 Wilshire Blvd. #725 E.
     Beverly Hills, CA 90210
 4   Telephone: 310/208-2800
 5   Facsimile: 310/209-2348

 6 Attorneys for Plaintiff

 7

 8                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
      HITEN PATEL,                             ) Case No. 21-cv-01349-AB-AFM
11                                             )
                                               )
12                  Plaintiff,                 )
                                               ) NOTICE OF VOLUNTARY
13                                             ) DISMISSAL
                     vs.                       )
14                                             )
      AEROJET ROCKETDYNE                       )
15                                             )
      HOLDINGS, INC., KEVIN P.                 )
16    CHILTON, THOMAS A.                       )
      CORCORAN, EILEEN P. DRAKE,               )
17                                             )
      JAMES R. HENDERSON, WARREN               )
18    G. LICHTENSTEIN, LANCE W.                )
      LORD, AUDREY A. MCNIFF, and              )
19                                             )
      MARTIN TURCHIN,                          )
20                                             )
                            Defendants.        )
21

22
           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure
23

24 41(a)(1)(A)(i), plaintiff Hiten Patel (“Plaintiff”) voluntarily dismisses the claims in

25 the captioned action (the “Action”). Because this notice of dismissal is being filed

26 with the Court before service by defendants of either an answer or a motion for

27

28
                                          1
                           NOTICE OF VOLUNTARY DISMISSAL
     Case 2:21-cv-01349-AB-AFM Document 10 Filed 03/10/21 Page 2 of 2 Page ID #:55




1 summary judgment, Plaintiff’s dismissal of the Action is effective upon the filing of
2
  this notice.
3
4
5     Dated: March 10, 2021                      WEISSLAW LLP
6
7                                          By: /s/ Joel E. Elkins
                                               Joel E. Elkins
8
                                               9100 Wilshire Blvd. #725 E.
9                                              Beverly Hills, CA 90210
10                                             Telephone: 310/208-2800
      OF COUNSEL:                              Facsimile: 310/209-2348
11    BRAGAR EAGEL & SQUIRE,                            -and-
      P.C.                                     Richard A. Acocelli
12    Alexandra B. Raymond
      810 Seventh Avenue, Suite 620            1500 Broadway, 16th Floor
13    New York, NY 10019                       New York, NY 10036
      Tel: (646) 860-9158                      Telephone: 212/682-3025
14    Fax: (212) 214-0506
      Email: raymond@bespc.com                 Facsimile: 212/682-3010
15
16    Attorneys for Plaintiff                    Attorneys for Plaintiff

17
18
19
20
21
22
23
24
25
26
27
28
                                        2
                          NOTICE OF VOLUNTARY DISMISSAL
